                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


IN RE:                                                      )
                                                            )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.1,                           )
                                                            )   Case No. 18-02395-TOM11
                                                            )   (Jointly Administered)
                         Debtor.
                                                            )



   DEBTORS’ EXPEDITED MOTION TO TEMPORARILY EXTEND EXCLUSIVE
 PERIODS PENDING RULING ON DEBTORS’ SECOND MOTION TO EXTEND THE
   EXCLUSIVE PERIODS WITHIN WHICH ONLY THE DEBTORS MAY FILE A
             CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES


          COMES NOW, Debtor in Possession Blue Eagle Farming, LLC (“Blue Eagle”), and its

affiliated debtors (each a “Debtor” and collectively, the “Debtors” or “Blue Eagle”), by and

through the undersigned counsel, and respectfully moves this Court (the “Motion”) for the entry

of an order temporarily extending the Exclusivity Period (defined herein) pending a ruling on the

Debtors’ Second Motion to Extend the Exclusive Time to File a Chapter 11 Plan and Solicit

Acceptances (the “Exclusivity Period”). In support of this Motion, the Debtors respectfully show

as follows:

                                        RELIEF REQUESTED

          1.    On September 17, 2018, the Debtors filed their first motion to extending the

exclusive time to file a chapter 11 plan and solicit acceptances (the “First Exclusivity Motion”)

[Docket No. 242].



          1
          In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse
Properties, LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5)
Armor Light, LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



32881495 v1


Case 18-02395-TOM11             Doc 372 Filed 01/25/19 Entered 01/25/19 16:11:01                        Desc
                                  Main Document    Page 1 of 8
          2.    On October 5, 2018, the Court entered its order granting the First Exclusivity

Motion (the “Exclusivity Order”) and extended the exclusive period within which the Debtors may

file a plan through February 5, 2019 and the exclusive time to solicit acceptances through April 5,

2019 [Docket No. 263].

          3.    On January 11, 2018, the Debtors filed their Second Motion to Extend the Exclusive

Time to File a Chapter 11 Plan and Solicit Acceptances (the “Second Exclusivity Motion”). The

Court set a hearing on that Motion for February 11, 2018, six days after the expiration of the

Exclusivity Period.

          4.    By this Motion, in order to allow time for the Court to consider the Debtors’ Second

Exclusivity Motion prior to the expiration of the Exclusivity Period, the Debtors seek to extend

the exclusive period within which the Debtors may file a plan through and including February 13,

2018 and the exclusive time to solicit acceptances through April 15, 2019.

          5.    While the Debtors believe that prior precedent from this Court provides that the

Exclusivity Period is tolled pending a ruling on a motion to extend exclusivity filed before the

expiration of the exclusive time within which a debtor may file a plan, the Debtors’ file this Motion

out of an abundance of caution.

          6.    The statutory predicates for the relief requested by this Motion are Sections

1121(b), 1121(c)(2), 1121(c)(3), and 1121(d) of the Bankruptcy Code.

          7.    The relief requested in this Motion will not prejudice the rights of interested parties.

          8.    A proposed order is attached hereto as Exhibit A.

          WHEREFORE, pending a ruling on the Second Exclusivity Motion, the Debtors

respectfully request entry of an order extend the exclusive period within which the Debtors may

file a plan through and including February 13, 2019 and the exclusive time to solicit acceptances




32881495 v1                                        2
Case 18-02395-TOM11           Doc 372 Filed 01/25/19 Entered 01/25/19 16:11:01                    Desc
                                Main Document    Page 2 of 8
through April 15, 2019, and granting the Debtor such other and further relief as this Court deems

just and proper.

          Respectfully submitted,

          This the 25th day of January 2019.




                                               s/ Marc P. Solomon
                                               Michael Leo Hall
                                               Marc P. Solomon
                                               Anna W. Akers

                                               Attorneys for Debtor
                                               Blue Eagle Farming, LLC

OF COUNSEL:
BURR & FORMAN LLP
420 North 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: (205) 251-3000
Facsimile: (205) 458-5100



                                    CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document on the attached Master
Service List by Notice of Electronic Filing, U.S. First Class Mail, or email as indicated on this the
25th day of January 2019.

                                                      /s/ Marc P. Solomon
                                                      OF COUNSEL




32881495 v1                                      3
Case 18-02395-TOM11           Doc 372 Filed 01/25/19 Entered 01/25/19 16:11:01                 Desc
                                Main Document    Page 3 of 8
Master Service List: In re: Blue Eagle Farming, LLC, et al; Case No. 18-02395-TOM11; updated 1/25/2019
                                            VIA CM/ECF:
 Counsel for the Debtors                          Co-Counsel for Debtors
 Michael Leo Hall                                 G. Daniel Evans
 Marc P. Solomon                                  Maurine C. Evans
 Anna W. Akers                                    Alexandria Parrish
 Burr & Forman LLP                                The Evans Law Firm, P.C.
 420 North 20th Street, Suite 3400                1736 Oxmoor Road, Suite 101
 Birmingham, AL 35203                             Birmingham, AL 35209
 mhall@burr.com                                   gdevans@evanslawpc.com
 msolomon@burr.com                                mevans@evanslawpc.com
 aakers@burr.com                                  ap@evanslawpc.com

 Counsel for Richard T. Arrowsmith, as               Counsel for United States of America
 Liquidating Trustee of The HDL Liquidating Trust    Andrew D. Warner
 Daniel D. Sparks                                    U.S. Department of Justice
 Bradley R. Hightower                                Civil Division
 Christian & Small LLP                               1100 L Street, NW, Room 7104
 1800 Financial Center                               Washington, DC 200530
 505 North 20th Street                               andrew.warner@usdoj.gov
 Birmingham, AL 35203
 ddsparks@csattorneys.com
 brhightower@csattorneys.com

 Counsel for United States of America                Counsel for Michael R. Waters
 Richard E. O’Neal                                   Seth B. Thompson
 Ed Ragland                                          The Thompson Law Firm, LLC
 Assistant United States Attorney                    1701 Main Avenue SW, Suite 5
 1801 4th Avenue North                               Cullman, Alabama 35055
 Birmingham, AL 35203                                seththompson@thompsonattorneys.com
 USAALN.BANKRUPTCY@usdoj.gov
 Ed.Ragland@usdoj.gov

 Jon A. Dudeck                                       Counsel for White Arnold & Dowd, PC
 Assistant U.S. Bankruptcy Administrator             William Kent Upshaw
 1800 5th Avenue North                               Comer & Upshaw, LLP
 Birmingham, AL 35203                                2107 2ndAvenue North
 jon_dudeck@alnba.uscourts.gov                       Birmingham, Alabama 35203
                                                     wkupshaw@comerupshaw.com

 Counsel for Scarlett Lutz, Kayla Webster,
 William J. Tuck, Esq. and Pietragallo, Gordon,
 Alfano, Bosick & Raspanti, LLP
 William C. Athanas
 Waller Lansden Dortch & Davis LLP
 1901 Sixth Avenue North, Suite 1400
 Birmingham, AL 35203
 Bill.Athanas@wallerlaw.com




31797837 v2


Case 18-02395-TOM11            Doc 372 Filed 01/25/19 Entered 01/25/19 16:11:01                   Desc
                                 Main Document    Page 4 of 8
                                            VIA E-MAIL:
 J. Thomas Corbett                                 Counsel for Richard T. Arrowsmith, as
 Bankruptcy Administrator                          Liquidating Trustee of The HDL Liquidating Trust
 1800 5th Avenue North                             Richard S. Kanowitz
 Birmingham, AL 35203                              Cooley LLP
 thomas_corbett@alnba.uscourts.gov                 1114 Avenue of the Americas
                                                   New York, New York 10036
                                                   rkanowitz@cooley.com

 Counsel for Richard T. Arrowsmith, as                  Marc S. Raspanti
 Liquidating Trustee of The HDL Liquidating Trust       Pamela Coyle Brecht
 Cullen D. Speckhart                                    Michael A. Morse
 Wolcott Rivers Gates                                   Pietragallo Gordon Alfano Bosick & Raspanti,
 919 E. Main Street, Ste. 2010                          LLP
 Richmond, Virginia 23219                               1818 Market Street, Suite 3402
 200 Bendix Road, Ste. 300                              Philadelphia, PA 19103
 Virginia Beach, Virginia 23452                         msr@pietragallo.com
 cspeckhart@wolriv.com                                  pcb@pietragallo.com
                                                        mam@pietragallo.com

 James C. Leventis, Jr.
 US Attorneys Office (Cola)
 1441 Main Street, Suite 500
 Columbia, SC 29201
 james.leventis@usdoj.gov

                                            VIA U.S. MAIL:
 The District Director of the Internal Revenue       Chase Auto Finance
 Service for the Northern District of Alabama        P.O. Box 901076
 801 Tom Martin Drive                                Fort Worth, TX 76101-2076
 Birmingham, AL 35211




31797837 v2                                         2
Case 18-02395-TOM11            Doc 372 Filed 01/25/19 Entered 01/25/19 16:11:01                    Desc
                                 Main Document    Page 5 of 8
                          EXHIBIT A




32881495 v1


Case 18-02395-TOM11   Doc 372 Filed 01/25/19 Entered 01/25/19 16:11:01   Desc
                        Main Document    Page 6 of 8
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


IN RE:                                                    )
                                                          )
BLUE EAGLE FARMING, LLC, et al.1,                         )   Chapter 11
                                                          )   Case No. 18-02395-TOM11
                        Debtor.                           )   (Jointly Administered)
                                                          )
                                                          )


     ORDER GRANTING DEBTORS’ EXPEDITED MOTION TO TEMPORARILY
    EXTEND EXCLUSIVE PERIODS PENDING RULING ON DEBTORS’ SECOND
   MOTION TO EXTEND THE EXCLUSIVE PERIODS WITHIN WHICH ONLY THE
     DEBTORS MAY FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES


          This matter came to be heard upon the motion (the “Motion”) of Blue Eagle Farming, LLC

(“Blue Eagle”), and its affiliated debtors (each a “Debtor” and collectively, the “Debtors” or “Blue

Eagle”), for entry of an order temporarily extending the Exclusivity Period (defined herein)

pending a ruling on the Debtors’ Second Motion to Extend the Exclusive Time to File a Chapter

11 Plan and Solicit Acceptances (the “Exclusivity Period”). It appearing that this Court has

jurisdiction to Consider the Motion pursuant to 28 U.S.C. §§ 157 and 1333; and it appearing that

venue of these cases and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it

appearing that due notice of the Motion having been provided to the Master Service List; and it

appearing that no other or further notice need be provided; the Court having held a hearing on the

Motion and determined that the relief sought in the Motion is in the best interests of Debtors, its


          1
           In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse
Properties, LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5)
Armor Light, LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



32881855 v1


Case 18-02395-TOM11             Doc 372 Filed 01/25/19 Entered 01/25/19 16:11:01                     Desc
                                  Main Document    Page 7 of 8
creditors, and all parties in interest; upon the Motion and all of the proceedings before this Court;

and after due deliberation and sufficient cause appearing therefore, it is hereby

          ORDERED that the Motion is GRANTED; and it is further

          ORDERED that, pursuant to 11 U.S.C. § 1121(d), the exclusive period within which the

Debtors may file a plan is extended through and including February 13, 2019; and it is further

          ORDERED that, pursuant to 11 U.S.C. § 1121(d), the exclusive period of time within

which the Debtors may obtain acceptances of a plan is extended through and including April 15,

2019; and it is further

          ORDERED that this Court shall retain jurisdiction to hear and determine all matters arising

from the implementation of this Order.

Dated: January _____, 2019

                                                   ___________________________________
                                                   Tamara O. Mitchell
                                                   U.S. Bankruptcy Judge




32881855 v1                                        2
Case 18-02395-TOM11            Doc 372 Filed 01/25/19 Entered 01/25/19 16:11:01                Desc
                                 Main Document    Page 8 of 8
